Title: From Thomas Jefferson to Albert Gallatin, 7 August 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Monticello Aug. 7. 1801.
Your favor of the 3d. came to hand yesterday. in it I recieved the list of warrants issued from your department as I did from the Secy. of the Navy those of his & the war department. none came from the office of state. perhaps mr Madison forgot to direct it, or mr Wagner to execute. a word from you to the latter will probably suffice. I think you expressed a wish to see weekly this communication. this shall be done regularly after my return, and in the mean time if you desire it, by forwarding the originals as I have no Secretary here for copying.—I inclose you the act establishing Michillimakinac as the port of entry & delivery for that district.—you did unquestionably right in giving a Mediterranean pass to the vessel, tho foreign built, chartered for carrying our stores to Tunis. I have no doubt that all vessels owned by American citizens are entitled to such passes.—I imagine the Danish minister has been sent to engage us in the Northern confederacy. he never would have been soon enough to obtain our consent, & is now too late to bring even their own.—I return you mr Mason’s letter. at the time he wrote it he had not seen the New haven papers. I think these will satisfy him. as to S. Carola, mr Pinckney was so particular in his observations to me that it was impossible to mistake him; & I have a note of what he said, at Washington. mr D’oyley is a most respectable republican, & his opinion of weight. but as mr Pinckney promised to write to me on the subject after his return, & I have some hopes that Genl. Sumpter will do the same, we had better wait. their election does not come on till at the end of two years, and mr Doyley does not explain what harm can be done provided the proper changes are made in time to prevent official weight from being then thrown into the federal scale. he is one of those destined for office. surely if we can wait till Congress meets, it will be better that arrangements should be made on the broad counsel we can then have, than on the very limited information we now possess.  I conversed with mr Madison on the subject of Rodney’s letter. we both think that as the appointment of mr Lewis is made, we ought not to meddle in it. if he offers to resign, certainly we may accept it; but not propose it to him. he is admitted to be a good republican, & not a word alledged against his moral character, nor any reason given why he should be removed but that he is disagreeable, without saying for what. I think it would shew too great versatility in us to be the first movers for the purpose of undoing what has been done. mr Madison promised to write to you on this subject.—I have proposed the Marshalsea of the Western district of Virginia to Colo. Moore, and taken measures to fix on the next best character if he declines. I suppose the place will be filled in a fortnight from this time.—accept assurances of my affectionate attachment & high respect.
Th: Jefferson
